Exhibit 10.45

AMENDMENT NO. 11 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 11 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of July 31, 2007, is entered into by and among Wise Alloys LLC, a
Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), the lenders from time to time party
thereto, and Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation, in its capacity as administrative agent (in such
capacity, “Agent”) for Lenders (as hereinafter defined).

WITNESSETH:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, Amendment No. 7 to Amended and Restated Loan Agreement, dated
as of April 28, 2006, Amendment No. 8 to Amended and Restated Loan and Security
Agreement, dated as of June 12, 2006, Amendment No. 9 and Waiver to Amended and
Restated Loan Agreement, dated as of August 4, 2006, and Amendment No. 10 to
Amended and Restated Loan Agreement, dated as of December 31, 2006 (as the same
now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and the other agreements,
documents and instruments referred to therein or any time executed and/or
delivered in connection therewith or related thereto, including this Amendment
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);



--------------------------------------------------------------------------------

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such requests, subject to the terms and conditions contained herein;

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Financial Statements and Other Information. Section 9.6(a)(i) of the Loan
Agreement is hereby amended by deleting the reference to “within thirty
(30) days after the end of each fiscal month,” and replacing it with the
following:

“on or prior to September 14, 2007 with respect to the fiscal month ending
July 31, 2007, and within thirty (30) days after the end of each other fiscal
month,”.

3. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“9.17 Minimum EBITDA. Group and its Subsidiaries shall not permit the EBITDA of
Group and its Subsidiaries for each period set forth below (each, a “Section
9.17 Test Period”) to be less than the amount set forth below opposite such
Section 9.17 Test Period:

 

Period

   Minimum EBITDA

January 1, 2007 through October 31, 2007

   $ 20,000,000

January 1, 2007 through November 30, 2007

   $ 27,000,000

January 1, 2007 through December 31, 2007

   $ 32,500,000

January 1, 2008 through January 31, 2008

   $ 5,000,000

January 1, 2008 through February 28, 2008

   $ 10,000,000

January 1, 2008 through March 31, 2008

   $ 15,000,000

January 1, 2008 through April 30, 2008

   $ 20,000,000

January 1, 2008 through May 31, 2008

   $ 25,000,000

January 1, 2008 through June 30, 2008

   $ 30,000,000

January 1, 2008 through July 31, 2008

   $ 35,000,000

 

2



--------------------------------------------------------------------------------

Period

   Minimum EBITDA

January 1, 2008 through August 31 , 2008

   $ 40,000,000

January 1, 2008 through September 30, 2008

   $ 45,000,000

January 1, 2008 through October 31, 2008

   $ 50,000,000

January 1, 2008 through November 30, 2008

   $ 55,000,000

January 1, 2008 through December 31, 2008

   $ 60,000,000 February 1, 2008 through January 31, 2009 and each twelve
(12) month period ending on the last day of each month thereafter    $
60,000,000

provided, that, solely for purposes of this Section 9.17, the calculation of
EBITDA shall not include the effects of any non cash accounting adjustments for
FASB 133 or any non cash LIFO reserves; provided, further, that, (x) if the
Adjusted Excess Availability is equal to or greater than $20,000,000 on the last
day of the Section 9.17 Test Period ending on October 31, 2007, then Group and
its Subsidiaries shall not be required to comply with the terms of this
Section 9.17 for such Section 9.17 Test Period, and (y) if the Adjusted Excess
Availability is equal to or greater than $20,000,000 for each of the ten
(10) consecutive days immediately preceding the last day of any other
Section 9.17 Test Period, then Group and its Subsidiaries shall not be required
to comply with the terms of this Section 9.17 for such Section 9.17 Test
Period.”

4. Amendment Fee. In addition to all other fees, charges, interest and expenses
payable by Borrowers to Agent and Lenders under the Loan Agreement and the other
Financing Agreements, Borrowers shall pay to Agent, for the account of Lenders
(to the extent and in accordance with the arrangements between Agent and each
Lender), an amendment fee in the amount of $300,000, which fee shall be fully
earned on the date hereof and is payable in two (2) equal installments of
$150,000, with the first installment due and payable on the date hereof, and the
second installment due and payable on October 31, 2007, provided, that, the
entire amount of such fee shall become immediately due and payable, without
notice or demand, at Agent’s option upon the occurrence of an Event of Default
or the early termination of the Loan Agreement. Agent may, at its option, charge
such amendment fee to the loan account of Borrowers maintained by Agent.

5. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) the aggregate Excess Availability of Borrowers on each day during the period
from October 31, 2007 through and including November 12, 2007, shall be not less
than $12,000,000;

 

3



--------------------------------------------------------------------------------

(b) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(c) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

(d) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document in connection therewith, nor the consummation of any of
the transactions contemplated herein or therein (i) are in contravention of law
or any indenture, agreement or undertaking (including the Indenture) to which
any Borrower or Guarantor is a party or by which any Borrower or Guarantor or
its property are bound, or (ii) violates any provision of the Certificate of
Incorporation, Certificate of Formation, Operating Agreement, By-Laws or other
governing documents of any Borrower or Guarantor.

(e) As of the date hereof and after giving effect hereto, no Default or Event of
Default exists or has occurred and is continuing.

6. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and Required Lenders;

(b) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof and after giving effect hereto, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

(c) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to

 

4



--------------------------------------------------------------------------------

enjoin, prohibit, restrain or otherwise affect (A) the making of the Loans or
providing the Letter of Credit Accommodations, or (B) the consummation of the
transactions contemplated pursuant to the terms of this Amendment, the Loan
Agreement or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and

(d) no Default or Event of Default shall exist or shall have occurred and be
continuing.

7. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

8. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

9. Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

10. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

12. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
By:  

 

Title:  

 

BANK OF AMERICA, N.A., as a Lender By:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

Title:  

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED, as a Lender By:  

 

Title:  

 

LASALLE BUSINESS CREDIT, LLC, as a Lender By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS WISE ALLOYS LLC By:  

 

Title:  

 

WISE RECYCLING, LLC By:  

 

Title:  

 

GUARANTORS WISE METALS GROUP LLC By:  

 

Title:  

 

WISE ALLOYS FINANCE CORPORATION By:  

 

Title:  

 

LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

 

Title:  

 

WISE RECYCLING TEXAS, LLC By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WISE WAREHOUSING, LLC By:  

 

Title:  

 

WISE RECYCLING WEST, LLC By:  

 

Title:  

 